DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on October 26, 2020. Claims 21-40 are pending and are examined below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  US 10809727 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are nearly identical to the parent patent’s claims but minor differences in language that are obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Meurer, US 20170185959 A1, discloses dynamically selecting pallets of a plurality of pallets received in a temporary storage area for depalletization based at least in part on a specific type or set of goods on the selected pallets, transferring the selected pallets from the temporary storage area to a depalletizer of a plurality of depalletizers, wherein the depalletizer is allocated to a family of goods associated with the specific type or set of goods on the selected pallets, depalletizing the specific type or set of goods from the selected pallets at the depalletizer, transferring the specific type or set of goods to a buffer storage area and storing the specific goods in a portion of the buffer storage area substantially in spatial proximity to other goods of the family of goods, removing and transporting one or more of the specific type or set of goods required for an order from the buffer storage area to a palletizer for palletizing, palletizing the one or more of the specific type or set of goods required for the order at the palletizer, and supplying the palletized goods to an outgoing goods area for shipment of the order.

Miele et al., US 20170158439 A1, discloses an automated pallet mover for assembling stacks of goods on a pallet.

Shekhawat et al., US 10399778 B1, discloses identification and planning for the fulfillment of orders in part by determining the position of a first set of inventory items and determining pick-path plans for the inventory items in order to transfer the inventory items to a second position.

Iida, US 9635346 B2, discloses an autonomous vehicle capable of travelling along a path, and recognizing and transporting target pallets.

Watts, US 9561941 B1, discloses an autonomous vehicle that picks up one of  plurality of pallets from an area of a warehouse.

Bell et al., US 20110218670 A1, discloses an autonomous vehicle that detects a plurality of pallets in a warehouse environment, performs object recognition in order to determine orientation of a pallet, and position a lifting element of the autonomous vehicle based on the orientation of the pallet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668